DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 6, threads on outer surface of the closure must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The following claim is objected to because of the following informalities:  
There is a lack of antecedent basis for: “the liquid product“ in claim 13, line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the second snap" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
In claim 13, line 5, the limitation “pressing the pump head downwards from about 1 to about 10 times to prime the pump assembly” is indefinite. The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant is advised to delete the term “about”.
In claim 14, line 1, the limitation “the pump dispenses from about 2 mL to about 6 mL of the liquid product per pumping action” is indefinite. The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant is advised to delete the term “about”.
Allowable Subject Matter
Claims 1-12 are allowed.
Claims 13-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Deman (US 2019/0054486). 
Regarding claims 1 and 5, Deman discloses a pump dispenser (fig.1-28) comprising:
a) a bottle comprising a neck having a neck landing zone ([0052]); b) a pump assembly (100) comprising: i) a pump head (104) having a cavity therein wherein the pump head is adapted to receive an end of a first stem (128); ii) a closure (118) coupled to the neck of the body; iii) the first stem comprising an end rigidly connected to the pump head (via 106), a hollow inner cavity fluidly connected to the pump head cavity (via 106), and an outer surface having a first snap (area 134) and a second snap (marked area 132 ); wherein the first stem is configured to move relative to a second stem (136); iv) the second stem at least partially enclosing the first stem (see fig.7); the second stem having a hollow inner channel in fluid communication with the first stem inner cavity (see fig.7); wherein the second stem comprises a platform (144) and a cantilever (142); wherein the cantilever interlocks with the first snap in a locked storage position (fig.8);
v) a plastic spring (120) at least partially surrounding the second stem; vi) a housing (112) at least partially surrounding the spring; the housing comprising a dosing chamber having a hollow interior wherein the hollow interior is in fluid communication with the inner channel of the second stem (chamber in 112). In combination with other claimed limitations, Deman and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the following novelty of the invention with regard to claim 1 wit regard to the bottle consists essentially of polypropylene, polyethylene, or polyethylene terephthalate; and the pump assembly consists essentially of polypropylene or polyethylene; and the cantilever interlocks with the second snap in a dispense ready position; and with regard to claim 5, a plastic spring at least partially surrounding the second stem; wherein there is no preload on the spring and the spring is adjacent to and spaced from the platform; and the pump assembly comprises at least 80 % of one kind of recyclable plastic selected from the group consisting of polyethylene, polypropylene, polyethylene terephthalate, and combinations thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOB ZADEH/Examiner, Art Unit 3754